Citation Nr: 0722758	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
evidence of hypertension in service or within one year of 
service separation.

2.  The veteran has a current diagnosis of hypertension.

3.  The weight of the evidence of record does not relate the 
veteran's hypertension to his military service, or to a 
service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active duty service, nor may 
it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hypertension, to include as secondary 
to a service-connected disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in June 2002 satisfied the duty to 
notify provisions; additional letters were sent in March 
2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in July 2002 and 
February 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of hypertension, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  To 
that end, there is no evidence that relates the veteran's 
hypertension directly to his military service or to any 
incident therein.  Additionally, there is no evidence that 
the veteran had hypertension in service or within the one-
year presumptive period.  Both the July 2002 and February 
2007 VA examination reports both note that the veteran's 
first diagnosis of hypertension occurred in the early 1990s, 
more than 20 years subsequent to service.  Accordingly, 
service connection for hypertension on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Instead, the veteran argues that his hypertension was either 
caused by or aggravated by his service-connected diabetes 
mellitus.  Three opinions exist with regard to the 
relationship between the veteran's hypertension and his 
service-connected diabetes mellitus.  The first opinion of 
record, given on VA examination in July 2002, noted that the 
veteran had a 10-year history of hypertension, but with no 
symptoms, or complications of heart disease or peripheral 
vascular disease.  Additionally, the veteran ended a 20 year 
history of tobacco use in 1995.  Ultimately, the VA examiner 
concluded that for these reasons, the veteran's hypertension 
was not caused by his diabetes mellitus.  However, although 
the claims file was reviewed, the examiner failed to provide 
an opinion as to whether the veteran's hypertension could 
have been aggravated by his diabetes mellitus.  As secondary 
service connection can be granted if a service-connected 
disorder either causes or aggravates a nonservice-connected 
disorder, this opinion cannot be afforded more than minimal 
probative value as to that issue.

In an April 2005 statement, the veteran's private physician 
concluded that the veteran's diabetes mellitus could cause 
and aggravate his hypertension.  Similarly, however, this 
opinion can also only be afforded minimal probative value.  
Initially, the opinion does not provide any rationale for its 
conclusion, or reference any objective clinical or laboratory 
findings on which the opinion is based.  Additionally, the 
April 2005 opinion is speculative; use of the term "can 
cause" lacks the definitive conclusion required for a 
medical opinion to be considered probative.  A finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006); see also Bloom v. West, 12 Vet. App. 185, 186-
87 (1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  
Finally, it fails to consider all the information contained 
in the claims file, including the July 2002 VA examination 
report discussed above.  The United States Court of Appeals 
for Veterans Claims has held that an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Conversely, the February 2007 VA examiner's opinion reviewed 
the veteran's entire claims file, taking into account the 
veteran's prior VA and private medical records, and both the 
July 2002 VA examination and the April 2005 private medical 
opinions.  A complete physical examination was also 
conducted, providing the VA examiner with current objective 
clinical findings on which to base his conclusion.  See 38 
C.F.R. § 3.159(c) (4) (i); see also Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).  After noting the veteran's initial 
hypertension diagnosis as having been made in the 1990s, and 
the initial diabetes mellitus diagnosis as documented in a 
January 2000 private record, the VA examiner concluded that 
the veteran's hypertension was neither caused by or 
aggravated by his diabetes mellitus.  This opinion was 
predicated on two bases: first, that the veteran's 
hypertension clearly predated his diabetes mellitus by almost 
10 years, and additionally, that there was no evidence of 
renal disease or heart disease, both of which would have 
otherwise been present.  

Ultimately, the Board concludes that the weight of the 
evidence of record does not support a grant of service 
connection for hypertension on a secondary basis.  The July 
2002 VA opinion fails to provide a statement as to whether 
the veteran's hypertension was aggravated by his diabetes 
mellitus, and the April 2005 private opinion is speculative 
and was not based on review of the veteran's entire objective 
medical history, to include the claims file.  Only the 
February 2007 VA examination report provides an opinion as to 
whether the veteran's hypertension was related to his 
diabetes mellitus both by cause and by aggravation, was 
conclusive without resorting to speculation, provided a clear 
rationale, and was based on a complete review of the 
veteran's entire objective medical history, to include the 
other opinions and the veteran's private and VA treatment 
records.  For these reasons, the Board concludes that the 
February 2007 VA opinion should be afforded the most 
probative value, and accordingly, service connection for 
hypertension on a secondary basis is not warranted.

Because there is no evidence of hypertension in service or 
within one year of service separation, and the weight of the 
evidence does not show a relationship between the veteran's 
hypertension and service or a service-connected disorder, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


